Citation Nr: 0518389	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from June 1942 to January 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  During the pendency of the 
veteran's appeal, the claim was transferred to the RO in 
Detroit, Michigan.  

In August 2004, the Board remanded the case to the RO for 
additional development.  That development has been 
accomplished and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was awarded the Purple Heart Medal after his 
ship was torpedoed in January 1943. 

3.  Medical records show that the veteran injured his right 
leg, right knee and right shoulder in a motorcycle accident 
in June 1967. 

4.  There is no medical evidence showing that the veteran's 
disorders involving his right shoulder, right arm, right 
knee, right hip, and neck are related to service. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  A right arm disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

5.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.       §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders 
involving his right shoulder, right arm, right knee, right 
hip, and neck.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
issued in October 2002, a statement of the case (SOC) issued 
in July 2003, supplemental statements of the case (SSOCs) 
issued in January 2004 and March 2005, as well as letters by 
the RO dated in January 2002 and September 2002, and letters 
by the Appeals Management Center (AMC) dated in August 2004 
and January 2005.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO and the AMC informed the veteran of 
the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, the RO obtained VA outpatient treatment records from 
the Houston VA Medical Center dated in 1995, as well private 
treatment records pertaining to treatment following a 
motorcycle accident in 1967.  The veteran was also examined 
by VA in January 2005 to determine the nature and etiology of 
the claimed disabilities on appeal.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claims

The veteran is seeking service connection for disorders 
involving his right shoulder, right arm, right knee, right 
hip, and neck.  He claims that he incurred these disorders 
after his ship was torpedoed by a German U-boat in 1943.  For 
the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service personnel records show 
that he was aboard the merchant vessel Cape Division which 
was torpedoed by a German U-Boat on January 27, 1943.  
Following the evacuation of the ship, the veteran spent 14 
days in a lifeboat and was later awarded the Purple Heart for 
"wounds received in action against an enemy of the United 
States on 27 January 1943."  However, there is no 
explanation of the nature of the injuries.  

In written statements, the veteran explained that he was 
treated for extreme exposure, malnutrition, salt water 
immersion, sores, and some external injuries immediately 
after his rescue.  However, he denied being treated for any 
orthopedic problems at that time.  He indicated that the 
problems with his claimed orthopedic disorders did not 
surface until some years later.  Indeed, the veteran's 
November 1946 separation examination is negative for any of 
the claimed orthopedic injuries.

The veteran was first treated for orthopedic problems many 
years after his separation from active duty.  The veteran was 
treated at William Beaumont Hospital in June 1967 for 
injuries sustained in a motorcycle accident.  Upon his 
admission, the veteran complained of injuries to his right 
lower leg, right hip, right shoulder, right arm, and nose.  
The veteran also sustained a concussion.  X-rays revealed 
that his right shoulder and right hip were normal.  X-rays of 
the right leg revealed a transverse fracture of comminuted 
type at the middle fibular.  Nowhere do these records mention 
the veteran's military service.

The veteran was next seen for orthopedic complaints at a VA 
Medical Center in September 1995.  Radiographs at that time 
revealed post-traumatic changes and degenerative joint 
disease of the right shoulder as well post-traumatic changes 
of the acromioclavicular (AC) joint with spurring.  However, 
none of these records includes a medical opinion concerning 
the etiology or date of onset of these disorders. 

The veteran was afforded a VA examination in January 2005 to 
determine the nature and etiology of his claimed orthopedic 
disorders.  At that time, the examiner recorded the veteran's 
complaints of pain in his right knee, right hip, right arm, 
right shoulder, and cervical spine.  The veteran reported 
that his right shoulder pain began during his first day in 
the life boat in 1943 and had gotten progressively worse.  He 
reported that his right arm began bothering him a couple of 
years ago, and that he was unsure about the date of onset 
concerning the pain in his right hip and right knee. 

X-rays revealed degenerative changes of the right knee with 
medial compartment narrowing and degenerative changes in the 
patellofemoral joint compartment, an old healed fracture at 
the mid-shaft of the fibula, degenerative changes of the 
right shoulder with inferior spurring of the AC joint, 
cervical spondylosis in the lower cervical spine, especially 
at C6-7, and degenerative disc disease at L5-S1. 

The examiner stated that, assuming that the veteran sustained 
untreated orthopedic injuries during the documented 1943 
incident, and considering the veteran's documented history of 
a motorcycle accident in the 1960's, it is impossible to 
indicate whether it is at least as likely as not that the 
disorders are etiologically related to such in-service 
injuries or to the injuries sustained at the time of the 
motorcycle accident.  The examiner added that "either 
incident might have contributed to the veteran's current 
condition depending on the nature of the injuries sustained 
and the traumatic force involved." 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for disorders involving his 
right shoulder, right arm, right knee, right hip, and neck.  

With respect to the element of an in-service injury, the 
Board accepts the veteran's statements that he injured his 
right shoulder, right arm, right knee, right hip, and neck 
when his ship was torpedoed in 1943.  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  In the 
case of any veteran who engaged in combat with the enemy in 
service, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See also 38 
C.F.R. § 3.304(d).  Accordingly, since the veteran received 
the Purple Heart Medal for injuries received during combat, 
the Board must accept his statements concerning injuries he 
received to his right shoulder, right arm, right knee, right 
hip, and neck in service. 

However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either a current disability or a nexus to service, both of 
which generally require competent medical evidence as 
discussed above.  See also 38 C.F.R. § 3.304(d).  In this 
case, no medical evidence establishes that the veteran has 
disorders involving his right shoulder, right arm, right 
knee, right hip, or neck as a result of any incident in 
service.  Although the Board accepts that these injuries 
occurred after the veteran's ship was torpedoed, the 
veteran's service medical records show no treatment for 
orthopedic problems.  Of particular relevance, the veteran's 
November 1946 separation examination is negative for any of 
the claimed orthopedic injuries. 

The evidence also shows that the veteran was first treated 
for orthopedic problems in June 1967, approximately 20 years 
after his separation from active duty, as a result of a 
motorcycle accident.  The fact that the veteran went 20 years 
without any documented complaints or treatment involving any 
orthopedic problems is highly probative that these injuries 
were not incurred in service.  Instead, the evidence strongly 
suggests that the veteran's current orthopedic disorders are 
related to the post-service motorcycle accident. 

The Board has also considered the VA examiner's opinion which 
states that either incident (i.e. in-service injury or post-
service motorcycle accident) might have contributed to the 
veteran's current condition depending on the nature of the 
injuries sustained and the traumatic force involved.  
Although this opinion suggests that the in-service incident 
might have caused the veteran's current orthopedic disorders, 
it is much too speculative to support the grant of service 
connection.  VA regulation provides that service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102;  see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Accordingly, 
this opinion is insufficient evidence of an nexus or 
relationship between the veteran's current orthopedic 
disorders and his period of military service. 

The Board also notes that the VA examiner recorded the 
veteran's history of right shoulder pain dating back to 1943.  
However, the examiner never confirmed the veteran's self-
reported history.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).

Indeed, the only evidence of a relationship between the 
veteran's orthopedic disorders and his period of military 
service is the veteran's own lay statements.  However, since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a medical 
opinion as to either the cause or diagnosis of an orthopedic 
disability, his statements are of no probative value in this 
regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
See also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for disorders involving his right shoulder, right 
arm, right knee, right hip, and neck.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.




ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a neck disorder is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


